
	
		I
		111th CONGRESS
		1st Session
		H. R. 4298
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2009
			Mrs. McCarthy of New
			 York (for herself, Mr.
			 Towns, Mr. Moran of
			 Virginia, Ms. Jackson-Lee of
			 Texas, Mrs. Maloney,
			 Mr. Serrano,
			 Mr. McGovern, and
			 Mr. Quigley) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To prevent gun trafficking in the United
		  States.
	
	
		1.Short titleThis Act may be cited as the
			 Gun Trafficking Prevention Act of
			 2009.
		2.FindingsCongress finds and declares that—
			(1)in the United
			 States, the black market is the source for guns used in more than 90 percent of
			 gun crimes;
			(2)nearly 90 percent
			 of the guns used in gun crimes in New York City, New York come from other
			 States;
			(3)according to the
			 Federal Bureau of Investigation, in 2008, in the United States,
			 2/3 of all murders committed resulted from the use of a
			 firearm, and 2,364 people under the age of 22 were murdered with a
			 firearm;
			(4)the Bureau of
			 Alcohol, Tobacco, Firearms and Explosives (in this section referred to as the
			 ATF) crime gun trace reports show that only about 1 percent of
			 licensed firearms arms dealers supply nearly 60 percent of crime gun
			 traces;
			(5)ATF has found that
			 Straw Purchasers are the largest source of guns trafficked into the illegal
			 market;
			(6)then Acting ATF
			 Director Michael J. Sullivan’s April 19, 2007, testimony to the Senate
			 Appropriations Subcommittee on Commerce, Justice, Science, and Related
			 Agencies, named as “significant regional, national and international
			 trafficking corridors”—
				(A)the Southwest
			 Border;
				(B)the I–95 corridor
			 between Miami and Boston;
				(C)Northern rural
			 Mississippi to Chicago;
				(D)Northern Indiana
			 to Chicago;
				(E)the triangle
			 between Los Angeles, Las Vegas and Phoenix; and
				(F)Birmingham to
			 Chicago;
				(7)there are
			 approximately 2500 agents, and 600 Industry Operator Investigators (in this
			 section referred to as the IOI) for the 115,000 Federal Firearm
			 Licensees in the United States;
			(8)the average cycle
			 of inspection is 7 to 10 years; and
			(9)ATF needs more
			 resources to prevent guns from falling into the hands of those persons not
			 legally allowed to possess them.
			3.Trafficking in
			 firearms
			(a)In
			 generalChapter 44 of title 18, United States Code, is amended by
			 inserting at the end the following:
				
					932.Trafficking in
				firearms
						(a)In
				general
							(1)OffenseIt shall be unlawful for any person
				knowingly, regardless of whether anything of value is exchanged—
								(A)to ship,
				transport, transfer, or otherwise dispose to a person, 2 or more firearms in or
				affecting interstate or foreign commerce, if the transferor knows or has
				reasonable cause to believe that such disposition would be in violation of, or
				would result in a violation of any Federal, State, or local law punishable by a
				term of imprisonment exceeding 1 year;
								(B)to receive from a
				person, 2 or more firearms in or affecting interstate or foreign commerce, if
				the recipient knows or has reasonable cause to believe that such receipt would
				be in violation of, or would result in a violation of any Federal, State, or
				local law punishable by a term of imprisonment exceeding 1 year;
								(C)except a licensed
				importer, licensed manufacturer, or licensed dealer, to make materially false
				statements to a licensed importer, licensed manufacturer, or licensed dealer,
				relating to the purchase, receipt, or acquisition from a licensed importer,
				licensed manufacturer, or licensed dealer of 2 or more firearms that have moved
				in or affected interstate or foreign commerce, for the person, or for or on
				behalf of any other person; or
								(D)to direct,
				promote, or facilitate conduct specified in subparagraph (A), (B), or
				(C).
								(2)PenaltyAny
				person who violates this section shall be fined under this title, imprisoned
				not more than 20 years, or both.
							(3)Application
								(A)Affirmative
				defenseIt is an affirmative defense to any prosecution for a
				violation of subparagraph (A) or (B) of paragraph (1) of this subsection or a
				violation of paragraph (1)(D) of this subsection that relates to conduct
				specified in subparagraph (A) or (B) of paragraph (1) that the firearm at issue
				was transferred only after a background check on the actual buyer pursuant to
				section 922(t) indicated that the actual buyer's receipt of the firearm would
				not violate section 922(g) or (n) or State law.
								(B)DefinitionsIn
				this subsection—
									(i)the term
				term of imprisonment exceeding 1 year does not include any offense
				classified by such jurisdiction as a misdemeanor and punishable by a term of
				imprisonment of 2 years or less; and
									(ii)the term
				actual buyer means the individual for whom the firearm is being
				purchased, as described in paragraph (1)(C).
									(C)PurchaseParagraph
				(1) shall not apply to a firearm that is—
									(i)lawfully acquired
				by a person to be given to another person not prohibited from possessing a
				firearm under Federal, State, or local law as a gift; or
									(ii)lawfully received
				or otherwise acquired by a court-appointed trustee, receiver, or conservator
				for, or on behalf of, an estate or creditor or by a person to carry out a
				bequest, or an acquisition by intestate succession under the laws of the State
				of residence of the person.
									(b)Sentencing
				guidelines enhancementsPursuant to its authority under section
				994(p) of title 28, United States Code, the United States Sentencing Commission
				shall amend the Federal Sentencing Guidelines to provide for an appropriate
				increase in the offense level for each of the following violations of this
				section, if the offense involves the shipping, transporting, transferring,
				disposing of, or receiving—
							(1)more than 4, but
				fewer than 15 firearms;
							(2)more than 14, but
				fewer than 25 firearms;
							(3)more than 24 but
				fewer than 100 firearms; and
							(4)100 or more
				firearms.
							(c)OrganizerIf
				a violation of subsection (a) is committed by a person in concert with 5 or
				more other persons with respect to whom such person occupies a position of
				organizer, a supervisory position, or any other position of management, that
				person may be sentenced to an additional term of imprisonment of not more than
				5 consecutive years.
						(d)ConspiracyAny person who attempts or conspires to
				commit any offense defined in this section may be subject to the same
				penalties, including those under subsections (b) and (c), as those prescribed
				for the completed
				offense.
						.
			(b)Technical and
			 conforming amendmentThe table of sections of chapter 44 of title
			 18, United States Code, is amended by adding at the end the following:
				
					
						932. Trafficking in
				firearms.
					
					.
			4.Cracking down on
			 corrupt gun dealers
			(a)In
			 generalSection 923 of title
			 18, United States Code, is amended by striking subsections (e) and (f) and
			 inserting the following:
				
					(e)(1)If the holder of a
				license issued under this section knowingly violates any provision of this
				chapter, chapter 53 of the Internal Revenue Code of 1986, the Arms Export
				Control Act (22 U.S.C. 2751 et seq.), or section 1001 of this title, or any
				rule or regulation as prescribed by the Attorney General, the Attorney General
				may—
							(A)assess on the licensee a civil penalty
				of not more than $2,500; and
							(B)suspend for not more than 6 months, or
				revoke, any license issued under this section.
							(2)(A)Except as provided in
				subparagraph (B), the Attorney General may, after notice and opportunity for
				hearing, assess a civil penalty on, or suspend or revoke any license issued to,
				a licensee under this section, if the licensee fails to have secure gun storage
				or safety devices available at any place in which firearms are sold under the
				license to persons who are not licensees.
							(B)Subparagraph (A) shall not apply in
				any case in which a secure gun storage or safety device is temporarily
				unavailable because of theft, casualty loss, consumer sales, backorders from a
				manufacturer, or any other similar reason beyond the control of the licensee,
				the dealer shall not be considered to be in violation of the requirement to
				make available such a device.
							(3)The Attorney General may, after
				notice and opportunity for hearing, assess a civil penalty on, or suspend or
				revoke the license of a dealer who knowingly transfers armor piercing
				ammunition.
						(4)The Attorney General may suspend or
				revoke any license issued under this section if the holder of the license has
				been indicted for knowingly violating any provision of this chapter, chapter 53
				of the Internal Revenue Code of 1986, the Arms Export Control Act (22 U.S.C.
				2751 et seq.), or section 1001 of this title in a manner that could create a
				threat to public safety.
						(f)(1)Any person whose
				application for a license is denied and any holder of a license which is
				suspended or revoked or who is assessed a civil penalty shall receive written
				notice from the Attorney General stating specifically the grounds upon which
				the application was denied or upon which the license was suspended or revoked
				or the civil penalty assessed. Any notice of a fine, suspension, or revocation
				of a license shall be given to the holder of the license not less than 14 days
				before the effective date of the suspension, revocation, or imposition of a
				civil penalty, unless the Attorney General determines that good cause exists to
				waive such notification requirement, in which case notification shall be given
				as soon as practicable.
						(2)If the Attorney General denies an
				application for a license, or suspends or revokes a license, or assesses a
				civil penalty, the Attorney General shall, upon request by the aggrieved party,
				promptly hold a hearing to review the denial, suspension, revocation, or
				assessment. A hearing under this paragraph shall be held at a location
				convenient to the aggrieved party and shall be conducted pursuant to chapter 5
				of title 5.
						(3)If, after a hearing held under
				paragraph (2), the Attorney General decides not to reverse the decision to deny
				an application or suspend or revoke a license or assess a civil penalty, the
				Attorney General shall give notice in writing of the decision to the aggrieved
				party. The aggrieved party may at any time within 60 days after the date of
				notice is given under this paragraph file a petition with the United States
				district court for the district in which the party resides or in which the
				party’s principal place of business is located for judicial review of the
				denial, suspension, revocation, or assessment. Such judicial review shall be
				conducted pursuant to chapter 7 of title 5. If the court decides that the
				Attorney General was not authorized to deny the application or to suspend or
				revoke the license or to assess the civil penalty, the court shall order the
				Attorney General to take such action as may be necessary to comply with the
				judgment of the
				court.
						.
			(b)Technical and
			 conforming amendments
				(1)Section 925 of
			 title 18Section 925 of title 18, United States Code, is
			 amended—
					(A)by striking
			 subsection (b);
					(B)by redesignating
			 subsections (c), (d), (e), and (f) as subsections (b), (c), (d), and (e),
			 respectively; and
					(C)in subsection (e),
			 as redesignated, by striking under subsection (d) and inserting
			 under subsection (c).
					(2)Section 922 of
			 title 18Section 922(d) of title 18, United States Code, is
			 amended in the matter following paragraph (9)—
					(A)by striking
			 subsection (b) of section 925 and inserting section
			 923(e)(4); and
					(B)by striking
			 subsection (c) and inserting subsection
			 (b).
					(3)Arms Export and
			 Control ActSection 38(b)(1)(B)(i) of the Arms Export and Control
			 Act (22 U.S.C. 2778(b)(1)(B)(i)) is amended by striking section
			 925(e) and inserting section 925(d).
				(4)Atomic Energy
			 Act of 1954Section 161A of the Atomic Energy Act of 1954 (42
			 U.S.C. 2201a) is amended by striking section 925(d)(3) and
			 inserting section 925(c)(3).
				5.Change the
			 standard for gun seller federal firearms license approvalSection 923(d)(1) of title 18, United States
			 Code, is amended—
			(1)in subparagraph (C), by striking
			 willfully and inserting knowingly; and
			(2)in subparagraph
			 (D), by striking willfully and inserting
			 knowingly.
			6.Strengthen
			 penalties for record-keeping violationsSection 924(a)(3) of title 18, United States
			 Code, is amended by striking one year and inserting 3
			 years.
		7.Cracking down on
			 high risk gun dealersSection
			 923 of title 18, United States Code is amended by adding the following:
			
				(m)(1)At least once every
				year, the Attorney General shall identify licensed firearms dealers who have a
				heightened risk of firearms being diverted to criminal use based on criteria
				determined by the Attorney General which may include 2 or more of the
				following:
						(A)Short time-to-crime for crime guns
				traced to a dealer.
						(B)Incomplete crime gun trace results for
				firearms sold by a dealer.
						(C)Significant or frequently reported
				firearm losses or thefts by a dealer.
						(D)Violations of Federal firearms laws by
				a dealer.
						(E)Any additional criteria determined by
				the Attorney General.
						(2)(A)The Attorney General may
				impose special conditions on dealers determined to be subject to a heightened
				risk of diversion under paragraph (1) after written notice 14 days in advance,
				including—
							(i)inspection or examination of inventory
				and records, notwithstanding subsection (g)(1)(B);
							(ii)requirements that the dealer secure
				firearms at its business premises in a manner to be determined by the Attorney
				General;
							(iii)mandatory inventory check and
				reconciliation of firearms at the business premises by the dealer in a manner
				to be determined by the Attorney General and notwithstanding any other
				provision of Federal law;
							(iv)notwithstanding section
				922(t)(1)(B)(ii), a requirement that the dealer not complete firearm sales or
				transfers until the national instant criminal background check system has
				informed the dealer that the sale or transfer may proceed; and
							(v)require that the dealer and employees
				undergo special training in how to avoid illegal sales.
							(B)Conditions may be imposed on a dealer
				identified as a high-risk dealer under this paragraph for no longer than 1
				year, unless the Attorney General determines that the dealer continues to have
				a heightened risk of firearms being diverted to criminal use. The Attorney
				General shall notify the dealer in writing of any such conditions imposed on
				such dealer.
						(3)After the Attorney General has
				identified a dealer as a high-risk dealer and has imposed conditions on that
				dealer, a knowing violation by the dealer of any condition imposed under this
				subsection shall be considered a willful violation of this chapter, for the
				purposes of section 924(a)(1)(D).
					(4)(A)Any dealer identified as
				a high-risk dealer under paragraph (1) may challenge the designation by
				requesting a hearing in writing to review within 60 days after notice of such
				designation.
						(B)If after a hearing held under
				subparagraph (A) the Attorney General decides not to reverse the designation of
				the dealer as a high-risk dealer, the Attorney General shall give notice of the
				decision to the dealer. The dealer may at any time within 60 days after the
				date notice is given under this subparagraph file a petition with the United
				States district court for the district in which the party resides or in which
				the party’s principal place of business is located for judicial review of the
				Attorney General’s designation. Such judicial review shall be conducted
				pursuant to chapter 7 of title 5.
						(5)Nothing in this subsection shall be
				construed to limit the authority of the Attorney General under section
				926.
						.
		8.Government
			 Accountability Office study on lost and stolen firearms
			(a)DefinitionsFor
			 the purposes of this section, the term firearm—
				(1)means any weapon
			 which will or is designed to or may readily be converted to expel a projectile
			 by the action of an explosive and the frame or receiver of any such weapon;
			 and
				(2)does not include
			 an antique firearm, as defined in section 921 of title 18, United States
			 Code.
				(b)StudyThe
			 Comptroller General of the United States shall conduct a study on firearms in
			 the United States that are lost or stolen during commercial shipping,
			 including—
				(1)determining the number of firearms that are
			 lost or stolen during commercial shipping on average per year;
				(2)identifying how firearms are being lost or
			 stolen during commercial shipping;
				(3)what efforts, if any, to reduce the number
			 of firearms that are lost or stolen during commercial shipping are being made
			 by—
					(A)Federal law
			 enforcement agencies;
					(B)firearm
			 manufacturers;
					(C)firearm dealers;
			 and
					(D)shipping companies
			 that transport firearms; and
					(4)the role that firearms lost or stolen
			 during commercial shipping play in interstate and international gun
			 trafficking.
				(c)ReportNot
			 later than 1 year after the date of enactment of this Act, the Comptroller
			 General of the United States shall submit to Congress a report that
			 contains—
				(1)the results of the
			 study required under subsection (a); and
				(2)recommendations for how to reduce the
			 number of firearms that are lost or stolen during commercial shipping.
				9.Authority to hire
			 personnel to address trafficking in firearms
			(a)In
			 generalThe Director of the
			 Bureau of Alcohol, Tobacco, Firearms and Explosives may hire additional
			 personnel sufficient for a firearms trafficking team of additional agents,
			 Industry Operations Investigators, and analysts that would enable the average
			 inspections rate of gun dealers to operate on a 3-year inspection cycle.
			(b)Authority To
			 hire personnel To address trafficking in firearms
				(1)In
			 generalThe Director of the Bureau of Alcohol, Tobacco, Firearms,
			 and Explosives shall hire 500 additional Industry Operations Investigators and
			 1000 additional Special Agents, subject to the availability of appropriations,
			 for the purpose of addressing trafficking in firearms, as described in section
			 932 of title 18, United States Code, as added by this Act.
				(2)AuthorityThere
			 are authorized to be appropriated for the hiring and maintenance of 500
			 additional Industry Operations Investigators and 1000 additional Special
			 Agents—
					(A)$65,593,500 for fiscal year 2011, to hire
			 125 Industry Operations Investigators and 250 Special Agents;
					(B)$153,735,425 for fiscal year 2012, to hire
			 125 Industry Operations Investigators and 250 Special Agents;
					(C)$268,199,200 for fiscal year 2013, to hire
			 125 Industry Operations Investigators and 250 Special Agents; and
					(D)$387,741,186 for fiscal year 2014, to hire
			 125 Industry Operations Investigators and 250 Special Agents.
					
